Exhibit 10.23

INDUSTRIAL COMMISSION OF ILLINOIS
100 WEST RANDOLPH STREF–T. SUITE &200
CHICAGO, ILLINOIS 606CI

SELF–INSUREWS SURETY BOND

Principal:   Date: October 10, 2000       Name: Labor Ready Midwest, Inc. Bond
No. LPM 8166093       Address: 1016 South 28th Street     Tacoma, Washington
98409 Bond Amount $1,350,000.00       Surety:   Self-Insurance     Privilege
Granted Name: Fidelity and Deposit Company of Maryland By Industrial Commission
on September 19, 2000       Address: 300 Saint Paul Place     Baltimore,
Maryland 21202  

          KNOW ALL MEN BY THESE PRESENTS that we the uudersigned Principal and
the Surety, an authorized insurer in the State of Illinois. are held and firmly
bound unto the people or the State, of Illinois for the use and benefit of all
employees of the Principal who may be entitled to compensation under laws of the
State of Illinois known as the Workers’ Compensation Act, effective July 9, 1951
as amended and the Workers’ Occupational Diseases Act effective July 9, 1951 as
amended (hereinafter collectively called the “Acts”) in the stated Bond Amount
for the payment of which sum we bind ourselves, our successors and assigns
jointly and severally firmly by these presents as hertinafter provided.

          Principal is an employer which has been granted permission by the
Industrial Commission of Illinois to provide and pay the compensation benefits
provided for in the Acts without insurance for which Principal is required to
provide security guaranteeing payment by Principal of the amounts due to
employees of Principal under the Acts.

          The condition of the foregoing obligation is such that if the said
Principal shall pay or cause to be paid direct to principal’s employees the
amounts due or that may become due under the Acts as the result of injuries and
exposures occurring at any time subsequent to the date of the granting of
permission as a private self-insurer under the Acts and the costs of defense
related thereto, then this obligation shall be void; otherwise it is to be and
remain in full force and effect.

          Limit of Liability. Notwithstanding the number of claimants or the
number of times that the Bond is renewed or premium is paid there shall be only
one Bond Amount and in no event shall the aggregate liability of the Surery
including the costs of defense exceed the single Bond Amount shown above.

           PAYMENT of Proceeds. The Surety hereon does hereby recognize this
Bond as a direct financial guarantee to Principal's employees whether they be
known, unknown, or unnamed, and that Principal’s employees are hereby authorized
to maintain direct action on this Bond including action for reasonable attorneys
fees incurred in any action brought on this Bond. The Surety shall have the
right to administer and defend all claims under the Bond. However, the Illinois
Self-Insurers Advisory Board pursuant to statute in such case made and provided
may make demand upon Surety for the payment of the Bond Amount or so much as
required thereof to the Illinois Self-Insurers Security Fund for the sole
purpose of discharging Surety's obligations hereunder. After such demand has
been made no employee shall maintain a direct action on this bond and the Surety
shall not make any payment under the Bond to any employee. Surety shall be
released from liability under this Bond to the extent of any payment made to the
Illinois Self-Insurers Security Fund.

          One year after all obligations owed to the employees of the Principal
under the provisions of the Acts have been satisfied and paid any funds from
this Bond remaining on deposit in the Illinois Self

          Subragation. If the Surety becomes liable for any payment under this
Bond for injuries or exposures of Principal's employees, Surety shall be
subrogated to the extent of such payment to any of the rights and remedies of
Principal against any party in respect of said injuries or exposures and shall
be entitled at Surety’s own expense to sue in the name of Principal. The
Principal shall give Surety all such assistance in its power as Surety may
require to secure Surety ’s rights and remedies and. at Surety’s request, shall
execute all documents necessary to enable Surety effectively to bring suit in
the name of Principal. including the execution and delivery of the customary
Form of loan reccipt.

          Cancellation. The Surety or Principal shall have the right to cancel
this Bond at any time upon giving the other party and the Industrial Commission
of Illinois at least sixty (60) days prior written notice or its desire so to do
such cancellation, however, shall not affect Surety’s liability as to any
amounts then due or thereafter to become due hereunder as the result of injuries
or exposures occurring prior to the date of cancellation specified in such
notice provided that if immediately following such cancellation date and without
interruption. Principal continues as a qualified private self-insurer under the
Acts for which a subsequent surety bond or other financial security for the
benefit of Principal’s employees is issued the Surety hereon is released from
all liability under this Bond for injuries or exposures whensoever they occurred
and Surety’s obligation hereunder shall be void.

Signed, sealed and delivered on the date above.

PRINCIPAL:

Labor Ready Midwest, Inc.
By /s/ Ronald L. Junck, Secretary

SURETY:

Fidelity and Deposit Company of Maryland
By: /s/ Patrick D. Dineen, Attorney-in-Fact